Exhibit 10.2
 
SECURITY AGREEMENT


This Security Agreement (the “Security Agreement”), dated as of April 6, 2017,
is by and between COPsync, Inc., a Delaware corporation (“COYN”), and the
secured party set forth on the signature page hereto (the “Secured Party”).


W I T N E S S E T H:


WHEREAS, pursuant to a Securities Purchase Agreement, dated April 6, 2017 (the
“Purchase Agreement”), COYN issued to the Secured Party a 5% Original Issue
Discount Secured Convertible Promissory Note, in the aggregate principal amount
of $330,000, dated April 6, 2017 (the “Note”);


WHEREAS, in order to induce the Secured Party to extend the loans evidenced by
the Note, COYN has agreed to execute and deliver to the Secured Party this
Agreement and to grant the Secured Party a security interest in certain property
of COYN to secure the prompt payment, performance and discharge in full of all
of the Company’s obligations under the Note and under the other Transaction
Documents (the “Obligations”); and


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein set forth, and in order to induce the Secured Party to provide
the loan, COYN hereby agrees with the Secured Party as follows:


Section 1.  Definitions.


(a)
The following terms when used in this Agreement shall have the meanings assigned
to them in the New York UCC (as herein defined) as in effect from time to time:
“Documents”, “Equipment”, “Fixture”, “General Intangible”, “Instrument”,
“Proceeds”, “Record”. Terms defined in the UCC and not otherwise defined herein
or in the Note shall have the meaning assigned in the UCC as in effect from time
to time.

 
(b)
“UCC” means the Uniform Commercial Code as in effect in the State of Delaware,
as amended or modified from time to time.



Section 2.  Grant of Security Interest.  As a material inducement for the
Secured Party to enter into the Purchase Agreement and the consummation of the
transactions contemplated by the Purchase Agreement and to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the Obligations, COYN hereby unconditionally and irrevocably pledges,
grants and hypothecates to the Secured Party a perfected, first priority
security interest in and to, a lien upon and a right of set-off against all of
its right, title and interest of whatsoever kind and nature in and to, in the
collateral (the “Collateral”) hereinafter identified (a “Security Interest” and,
collectively, the “Security Interests”).
1

--------------------------------------------------------------------------------



Section 3.  Collateral.  The Collateral is that certain account receivable of
COYN set forth on Exhibit A hereto.


Section 4.  Representations and Warranties; Covenants.  COYN hereby represents,
warrants and covenants as follows:


(a)
Other than that certain first priority security interest on all assets of COYN
held by a senior lender (the “Senior Lien”), COYN is the sole owner of, and has
full title to the Collateral free and clear of any liens, security interests,
encumbrances, rights or claims and is fully authorized to grant the security
interest in the Collateral.  Other than the Senior Lien, there is not on file in
any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that have been filed in favor
of the Secured Party pursuant to this Security Agreement) covering or affecting
any of the Collateral.  Other than the Senior Lien, so long as this Security
Agreement shall be in effect, COYN shall not execute and shall not permit to be
on file in any such office or agency any such financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Party pursuant to the terms of this Security Agreement or in connection
with the Senior Lien).



(b)
COYN has obtained a written, irrevocable waiver from the senior lender, which
will render the Senior Lien inapplicable to the Collateral, true copy of which
is attached to this Agreement and has been delivered to Secured Party.



(c)
COYN will maintain the Collateral so as to preserve its value.



(d)
COYN is a corporation validly existing and in good standing under the laws of
the State of Delaware and has the requisite corporate power and authority to
enter into this Security Agreement and otherwise to carry out its obligations
hereunder.  The execution, delivery and performance by COYN of this Security
Agreement and the filings contemplated therein have been duly authorized by all
necessary action on the part of COYN and no further action is required by COYN. 
This Security Agreement constitutes a legal, valid and binding obligation of
COYN enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.



(e)
COYN will pay when due all existing or future charges, liens, or encumbrances on
the Collateral, and will pay when due all taxes and assessments now or hereafter
imposed or affecting the Collateral unless such taxes or assessments are
diligently contested by COYN in good faith and reasonable reserves are
established therefor.  COYN shall promptly notify the Secured Party in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received

2

--------------------------------------------------------------------------------

by COYN that may affect the value of the Collateral, the security interest or
the rights and remedies of the Secured Party hereunder


(f)
This Security Agreement creates in favor of the Secured Party a valid,
perfected, first priority security interest in the Collateral securing the
payment and performance of the Obligations and, upon making the filings
described in the immediately following sub-section, a perfected priority
security interest in such Collateral.  No authorization or approval of or filing
with or notice to any governmental authority or regulatory body is required
either (i) for the grant by COYN of, or the effectiveness of, the security
interest granted hereby or for the execution, delivery and performance of this
Security Agreement by COYN or (ii) for the perfection of or exercise by the
Secured Party of its rights and remedies hereunder.



(g)
COYN will keep its books and records at its address shown in Section 17 below. 
Such books and records will be of such character as to enable the Secured Party
or their representatives to determine at any time the status thereof, and COYN
will not, unless the Secured Party shall otherwise consent in writing, maintain
any such record at any other address.



(h)
No part of the Collateral has been judged invalid or unenforceable.  No written
claim has been received that any Collateral or COYN’s use of any Collateral
violates the rights of any third party. There has been no adverse decision to
COYN’s claim of ownership rights in or exclusive rights to use the Collateral in
any jurisdiction or to COYN’s right to keep and maintain such Collateral in full
force and effect, and there is no proceeding involving said rights pending or,
to the best knowledge of COYN, threatened before any court, judicial body,
administrative or regulatory agency, arbitrator or other governmental
authority.  The Collateral is collectable in the ordinary course of business
without the need to engage in any out of the ordinary efforts or incur any cost
or expense.



(i)
The execution, delivery and performance of this Security Agreement does not and
will not conflict with or cause a breach or default, or an event that with or
without the passage of time or notice, shall constitute a breach or default,
under any (i) agreement to which COYN is a party or by which COYN is bound or
(ii) law, statute or any judgment, order or decree, rule or regulation
applicable to COYN.  Other than the consent of the Senior Party that has already
been obtained, no consent (including, without limitation, from stock holders or
creditors of COYN) is required for COYN to enter into and perform its
obligations hereunder.



(j)
COYN shall, at its cost, promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral.

3

--------------------------------------------------------------------------------

(k)
COYN hereby authorizes the Secured Party to file one or more financing
statements under the UCC, with respect to the Security Interests, with the
proper filing and recording agencies in any jurisdiction deemed proper by it.



(l)
All information heretofore, herein or hereafter supplied to the Secured Party by
or on behalf of COYN with respect to the Collateral is accurate and complete in
all material respects as of the date furnished.



(m)
None of the account debtors or other persons or entities obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or any similar federal, state or local statute or rule in respect of
such Collateral.



Section 5.  Disposition of Collateral.  Other than in the ordinary course of
business, COYN shall not sell, transfer, assign, convey, license or grant any
right to use or otherwise dispose of any Collateral without the prior written
consent of the Secured Party.


Section 6.  Certain Remedies.  Upon the occurrence and continuation of an Event
of Default under the Note or any other Transaction Documents (as defined
therein), the Secured Party may declare all Obligations secured hereby
immediately due and payable and may exercise the remedies of a secured party
under the UCC or at law or equity.  Without limiting the foregoing, the Secured
Party may require COYN to make the Collateral available to the Secured Party at
a place to be designated by the Secured Party or to execute appropriate
documents of assignment, transfer and conveyance, in each case, in order to
permit the Secured Party to take possession of and title to the Collateral.  The
Secured Party will give COYN the minimum amount of notice permitted under the
UCC, of the time and place of any public sale thereof or of the time after which
any private sale or any other intended disposition thereof is to be made. 
Except as otherwise permitted under the UCC, the requirements of reasonable
notice shall be met if such notice is mailed to COYN via overnight courier, or
registered or certified mail, postage prepaid, at least ten (10) days before the
time of sale or disposition.  Expenses of retaking, collecting, holding,
preparing for sale, selling or the like, shall include the Secured Party’s
reasonable attorneys’ fees and legal expenses and be added to the definition of
Obligations.


Section 7.  COYN Remains Liable.  Anything herein to the contrary
notwithstanding:


(a)
Notwithstanding the exercise of any remedy available to the Secured Party
hereunder or at law or equity in connection with an Event of Default, COYN shall
remain liable to repay the balance remaining unpaid and outstanding under the
Note and the remaining Obligations after the value or proceeds received by the
Secured Party in connection with such remedy is subtracted.



(b)
COYN shall remain liable under the contracts and agreements included in the
Collateral to the extent set forth therein and shall perform all of its duties
and

4

--------------------------------------------------------------------------------

obligations under such contracts and agreements to the same extent as if this
Security Agreement had not been executed.


(c)
The exercise by the Secured Party of any of its rights hereunder shall not
release COYN from any of its duties or obligations under any such contracts or
agreements included in the Collateral.



(d)
The Secured Party shall not have any obligation or liability under any such
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of COYN thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.



Section 8.  Security Interest Absolute.  All rights of the Secured Party and the
security interests granted to the Secured Party hereunder shall be absolute and
unconditional, to the maximum extent permitted by law, irrespective of:


(a)
Any lack of validity or enforceability of the Note or any other document or
instrument relating thereto;



(b)
Any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations or any other amendment to or waiver of or any
consent to any departure from the Note or any other document or instrument
relating thereto;



(c)
Any exchange, release or non-perfection of any collateral (including the
Collateral), or any release of or amendment to or waiver of or consent to or
departure from any guaranty, for all or any of the Obligations; or



(d)
Any other circumstance which might otherwise constitute a defense available to,
or a discharge of, COYN, a guarantor or a third party grantor of a security
interest.



Section 9.  Additional Assurances.  At the request of the Secured Party, COYN
will join in executing or will execute, as appropriate, all necessary financing
statements in a form satisfactory to the Secured Party.  COYN will further
execute all other instruments deemed necessary by the Secured Party and pay the
cost of filing such instruments.
 
Section 10. Representations, Warranties and Covenants Concerning COYN’s Legal
Status.  COYN covenants with the Secured Party as follows:



(i)
without providing thirty (30) days’ prior written notice to the Secured Party,
COYN will not change its name, its place of business, or, if more than one, its
chief executive offices or its mailing address or organizational identification
number, if it has one;

5

--------------------------------------------------------------------------------





(ii)
if COYN does not have an organizational identification number and later obtains
one, COYN shall forthwith notify the Secured Party of such organizational
identification number; and



(iii)
COYN will not change its type of organization, jurisdiction of organization or
other legal structure.



Section 11.  Notices of Loss or Depreciation.  COYN will immediately notify the
Secured Party of any claim, suit or proceeding against any Collateral or any
event causing loss or depreciation in the value of Collateral, including the
amount of such loss or depreciation.


Section 12.  No Waivers.  No waiver by the Secured Party of any default shall
operate as a waiver of any other default or of the same default on any
subsequent occasion.


Section 13.  Successor and Assigns.  The Secured Party shall have the right to
assign this Security Agreement and its rights hereunder without the consent of
COYN.  All rights of the Secured Party shall inure to the benefit of the
successors and assigns of the Secured Party.  All obligations of COYN shall be
binding upon COYN’s successors and assigns.


Section 14.  Governing Law; Jurisdiction.  This Security Agreement shall be
governed by the laws of the State of New York, without giving effect to such
jurisdiction’s principles of conflict of laws, except to the extent that the
validity or the perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of New York.  Each of the parties hereto
submits to the personal jurisdiction of and each agrees that all proceedings
relating hereto shall be brought in federal or state courts located within New
York County in the State of New York. Each party agrees that any process or
notice to be served or delivered in connection with any action, lawsuit or
proceeding brought hereunder may be accomplished in accordance with the notice
provisions set forth below or as otherwise provided by applicable law.


Section 15.  Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. Signatures delivered by facsimile or
electronic mail shall be deemed original signatures for all purposes of this
Agreement.


Section 16.  Remedies Cumulative.  The rights and remedies herein are
cumulative, and not exclusive of other rights and remedies which may be granted
or provided by law. In this regard, if an Event of Default shall occur and be
continuing, the Secured Party may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law or at
equity.  Without limiting the generality of the foregoing, the Secured Party,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required hereunder or by
law referred to below) to or upon COYN or any other person (all and
6

--------------------------------------------------------------------------------

each of which demands, presentments, protests, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Secured Party may disclaim any warranties of title,
possession and quiet enjoyment.  The Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption of COYN, which right or equity
is hereby waived and released.  COYN further agrees, at the Secured Party’s
request, to assemble the Collateral and make it available to the Secured Party
at places which the Secured Party shall select, whether at COYN’s premises or
elsewhere.  To the extent permitted by applicable law, COYN waives all claims,
damages and demands it may acquire against the Secured Party arising out of the
exercise by it of any rights hereunder except to the extent any such claims,
damages, or demands result solely from the gross negligence or willful
misconduct of the Secured Party as finally determined by a court of competent
jurisdiction.
Section 17.  Notices.  Any demand upon, service of process or notice to COYN
hereunder shall be effective when delivered by hand or when properly deposited
in the mails postage prepaid, or sent by electronic facsimile transmission,
receipt acknowledged, or delivered to an overnight courier, in each case
addressed to COYN at the address shown below or as it appears on the books and
records of the Secured Party.  Demands or notices addressed to any other address
at which the Secured Party customarily communicates with COYN also shall be
effective.  Any notice by COYN to the Secured Party shall be given as aforesaid,
addressed to the Secured Party at the address shown below or such other address
as the Secured Party may advise COYN in writing:


If to the Secured Party:


[                       ]


with a copy (which shall not constitute notice) to:


Robinson Brog Leinwand Greene Genovese & Gluck P.C.
875 Third Avenue, 9th Floor
New York, New York 10022
Attention:  David E. Danovitch, Esq.
Phone:  (212) 603-6391
Fax No.:  (212) 956-2164
Email: ded@robinsonbrog.com
7

--------------------------------------------------------------------------------



If to COYN:


COPsync, Inc.
16415 Addison Road, Suite 300
Addison, Texas 75001
Attention:  Philip Anderson
Phone:  [ ]


with a copy (which shall not constitute notice) to:
Pryor Cashman LLP
7 Times Square
New York, NY 10036
Fax: (212) 798-6319
Attention: M. Ali Panjwani, Esq.


Section 18.  Payment of Legal Fees
(a)
COYN agrees to pay or reimburse the Secured Party on demand for all of its
reasonable costs and expenses incurred in connection with interpreting,
enforcing or preserving any rights under the Note and any other Transaction
Document (including, without limitation, in connection with any workout,
restructuring, bankruptcy or other similar proceeding), including, without
limitation, the reasonable fees and disbursements of counsel to the Secured
Party.



(b)
COYN agrees to pay, and to save the Secured Party harmless from, any and all
liabilities with respect to, or resulting from any claim or loss under any
Transaction Document, or delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
the Purchase Agreement (but not including franchise taxes or taxes based on net
income of the Secured Party).



(c)
COYN agrees to pay, and to save the Secured Party harmless from any and all
liabilities, obligations, losses, damages, penalties, costs and expenses in
connection with actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of the Note or any other Transaction
Document to the extent any borrower would be required to do so pursuant to the
Note or any other Transaction Document.



(d)
The agreements in this Section 18 shall survive repayment of the Obligations and
the termination of the Note or any other Transaction Document.



Section 19.  Entire Agreement.  This Security Agreement and the documents and
instruments referred to herein embody the entire agreement entered into between
the parties
8

--------------------------------------------------------------------------------

relating to the subject matter hereof, and may not be amended, waived, or
discharged except by an instrument in writing executed by the parties hereto.
  Section 20.  Termination.  This Security Agreement shall terminate upon the
satisfaction in full of the Transaction Documents and the Obligations, upon
which the Secured Party shall cooperate in the filing of one or more UCC-3
Termination Statements to release the security interest created hereby.
 
 

 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
 
 
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, by their duly authorized agents, have
executed this Security Agreement as of the date set forth above.


COPSYNC, INC.

By:
                                                                   
Name:
Title:


 


Secured Party:


_________________________________



By:
                                                                   
Name:
Title:






--------------------------------------------------------------------------------

Exhibit A


Description of Collateral



     
1 – 30
     
31 – 60
     
61 – 90
   
91 and over
   
Total
 
Brandon COPsync, LLC
 
$
5,840
   
$
174,943
   
$
288,462
   
$
200,457
   
$
669,701
 














